The plaintiff was injured when she fell while descending a staircase in a park owned by the defendant City of Rye. The plaintiff commenced this action to recover damages for personal *1032injuries and, at trial, she argued that the City’s negligent failure to install a handrail on the staircase caused the accident. A jury returned a verdict in which it found that the City was negligent, but that its negligence was not a substantial factor in causing the plaintiffs accident.
Contrary to the plaintiffs contention, the evidence adduced at trial did not warrant instructing , the jury under PJI 2:71 as to concurrent causes (see Rodriguez v Budget Rent-A-Car Sys., Inc., 44 AD3d 216, 220 [2007]). The Supreme Court’s charge, as a whole, conveyed the applicable legal principles and sufficiently instructed the jury as to the law of proximate cause (see Blum v Cain, 38 AD3d 701 [2007]; Fricker v New York City Off Track Betting Corp., 213 AD2d 590 [1995], cert denied 516 US 1114 [1996]; Scandell v Salerno, 155 AD2d 523 [1989]).
The plaintiff’s remaining contentions are without merit. Covello, J.P., Santucci, Chambers and Hall, JJ., concur.